Citation Nr: 1326703	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  81-14 101	)	DATE
	)
	)


THE ISSUE

Whether an August 20, 1981, decision of the Board of Veterans' Appeals (Board) denying service connection for a back disability should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1962.

This matter is before the Board on a motion from the Veteran contending that an August 20, 1981, Board decision which denied service connection for a back disability was the product of CUE.

(The issues of whether new and material evidence has been received to reopen a claim of service connection for a back disability, as well as entitlement to service connection for disabilities of the neck, hands, hips, and left foot are addressed in a separate decision under a different docket number).


FINDINGS OF FACT

1.  The Board's denial of service connection for a back disability in the August 1981 decision was consistent with the evidence then of record and the law in effect at that time. 

2.  To the extent any error was committed in the Board's August 1981 decision, the record does not reflect that had it not been made it would have manifestly changed the outcome. 


CONCLUSION OF LAW

The August 20, 1981, Board decision, denying service connection for a back disability, was not the product of CUE.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.1400, 20.1403 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, the present matter arises from the Veteran's assertion that the August 20, 1981, Board decision contained CUE, and VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The provisions of 38 C.F.R. § 20.1403, set forth what constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 7111).

In this case, the August 1981 Board decision denied service connection for a back disability, to include rotoscoliosis and arthritis.  The Board found that rotoscoliosis was a congenital or developmental disorder, preexisted the Veteran's entry into active service, and there was no increase in basic pathology of this disorder in service.  Further, the Board found that any back trauma sustained by the Veteran in service was acute and transitory, healing without residual disability; and that an acquired back disorder, including arthritis, was not present in-service or for many years thereafter.  Therefore, the Board concluded that the rotoscoliosis clearly and unmistakably preexisted service and the presumption of soundness at entry was rebutted; that the rotoscoliosis was not aggravated by service; and that a chronic back disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in service.

The Veteran has identified what he contends are various clear and unmistakable errors in the August 1981 Board decision.  For example, he contests the Board's findings that rotoscoliosis is a congenital or developmental disorder, preexisted the Veteran's entry into active service; and that there was no increase in basic pathology of this disorder during service.  He also disagreed with the conclusion of law that the presumption of soundness had been rebutted.  The Veteran maintains that congenital scoliosis is not the only type (cause) of scoliosis, that there are many types and causes of scoliosis, and attached an internet article obtained in 2007 in support of this contention.  He also submitted a December 2007 statement from a Dr. Hynes in support of his claim.  However, as the internet article and Dr. Hynes's statement are dated in 2007, they were clearly not of record at the time of August 1981 Board decision.  Evaluations of CUE claims must be based on the evidence that was of record at the time of the decision in question.  Therefore, neither the internet article nor the statement from Dr. Hynes are for consideration in determining whether the August 1981 Board decision was the product of CUE.  

In regard to the Veteran's contentions themselves, the Board acknowledges that neither rotoscoliosis nor any other low back disability was noted on the Veteran's February 1956 enlistment examination, May 1960 separation examination, or September 1961 recall to active duty examination.  Further, he did sustain a back injury in October 1961.  However, there was no evidence of record in August 1981 which explicitly refuted the finding that the rotoscoliosis was a congenital/preexisting condition.  The Board used the proper standard for finding that a disability pre-existed service when not noted at entry; that it clearly and unmistakably preexisted service.  Although it is now recognized that to rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, this is an interpretation of law that was first announced years after the August 1981 Board decision.  See VAOPGCPREC 3-2003 (July 16, 2003).  A change in interpretation of a statute or regulation is not CUE.  See 38 C.F.R. § 20.1403(e).

The Board further observes that the May 1962 separation examination found the Veteran's spine to be normal, and noted that while he was treated for pain in the back in October 1961, it was treated with bed board, and there was "no comp[lications], no seq[uela]."  There was also no indication of any back problems on subsequent examinations/Reports of Medical History completed from 1964 to 1972 for Reserve service.  As such, this provides support for the Board's finding that any such preexisting disability did not increase in severity as his spine was clinically evaluated as normal both at enlistment and separation and for years thereafter.

The Veteran also contends it was error for the Board to find that any back trauma sustained in service was acute and transitory, healing without residual disability.  He contends that there was no evidence in the file that would support that finding.  However, as noted in the preceding paragraph, the May 1962 separation examination indicated there was no complications or sequela from the October 1961 injury; and there was no evidence of any back disability for years after service to include the Reserve examinations/Reports of Medical History.  As such, this finding was supported by evidence then of record.

The Veteran further criticized the Board's determination that an acquired back disorder, including arthritis, was not present in service or for many years thereafter; and that a chronic back disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in service.  He asserted that scoliosis and arthritis did not suddenly appear "over-night", that it takes years in developing thereby going undiagnosed for years.  Moreover, he asserted that all of the new documents, including some old ones, were proof, beyond all reasonable doubt, that his conditions (scoliosis and arthritis) can only be attributed to the injury while in service.  Once again, to the extent the Veteran relies upon new evidence, the Board reiterates that claims of CUE must be based upon the evidence that was of record at the time of the prior decision.  Further, from his own statements, the Veteran does not dispute the Board's finding in the August 1981 decision that his arthritis was first diagnosed years after service.  Then, and now, the law only provides for a grant of service connection for arthritis on a presumptive basis when it is shown to be present to a compensable degree within the first post-service year.  The Veteran was also informed of this rule regarding presumptive service connection for arthritis at the February 1981 hearing.

The Veteran has also raised concerns about the fact that the veterans' service organization (VSO) official who represented him at a February 1981 hearing had the same last name as one of the rating board officials who presided over the hearing at the RO.  The Board does not know what relation, if any, these individuals had, other than the same last name.  In any event, the Veteran had not identified any error or prejudice in the conduct of the hearing officer.  Also, neither of these individuals participated in the August 1981 Board decision that is the subject of the Veteran's CUE motion.  Moreover, the Veteran has not indicated how the hearing or his case would have been different if these individuals had not participated in the hearing.  In fact, the Board notes that he advanced similar contentions at that hearing regarding the etiology of his current low back disorder as he did in his other statements then of record, as well as the current contentions he advances in support of service connection for a back disability.

The Veteran has indicated that his complete service treatment records were not of record at the time of the August 1981 Board decision, and that they are still incomplete.  Specifically, he maintains that X-rays were taken of his lumbar spine in October 1961, and that no such X-rays are on file.  However, VA Forms 60-3101a, Request for Information, dated in 1981 reflect that requests were made for such X-rays, and that negative replies were received.  In other words, efforts were made to obtain such X-rays through official sources, and VA was notified that no such records were available.  Moreover, even if VA had not requested these X-rays, this would indicate a failure in the duty to assist which is not considered CUE under the law.  See 38 C.F.R. § 20.1403(d).

In view of the foregoing, it appears that the Veteran's allegations of CUE constitute no more than a disagreement with how the evidence was weighed or evaluated by the Board in August 1981.  Such disagreements do not constitute CUE.  Id.  Moreover, as indicated above, a review of the August 1981 decision in light of the Veteran's contentions demonstrates that the Board's denial of service connection for a back disability was consistent with the evidence then of record and the law in effect at that time.  To the extent any error was committed in the Board's August 1981 decision, the record does not reflect that had it not been made it would have manifestly changed the outcome. 


For the reasons detailed above, the Board concludes that the August 20, 1981, decision was not the product of CUE.  Therefore, the benefit sought in this case must be denied.


ORDER

The motion for revision of the August 20, 1981, Board decision on the basis of CUE is denied.





                       ____________________________________________
	M. N. HYLAND
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



